DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution History
In reply to the non-final office action of 08/19/2021, the Applicant submitted amendments and remarks on 11/15/2021.  The Applicant has amended claims 1 and 12; claims 2, 10-11, 13 were previously canceled.  Claims 1, 3-9, 12, and 14-16 are pending and have been allowed for the reasons set forth below.

Response to Remarks
Applicant’s remarks have been considered and are addressed below:
35 U.S.C. 103 Rejections.  
Applicant’s amendments to independent claims 1 and 12 have overcome the prior art of record.  Claims 1 and 12 are determined to be allowable.

Reasons for Allowance
Claims 1, 3-9, 12, and 14-16 are allowable over the prior art of record.  The closest prior art of record is:


Camacho-Cook US 2015/0051779 A1;
Egon DE 19958761;
Keller US 2003/0187560 A1;
Laurichesse et al. US 2010/0085252 A1; and
Miller US 2014/0277965 A1.

The following is the examiner’s statement for reasons for allowance:
As per Claim 1.
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
An agricultural revisiting machine performing a revisiting operation of a planted parcel, the machine comprising: 
. . . 
determine an absolute position of a center of the machine based on signal from the receiver . . . 
wherein the position of the tool and the orientation of the tool are determined based on a state of the actuator; compare the absolute position of the tool and an absolute position of a current revisiting point from among the plurality of revisiting points of the revisiting plan, and command the actuator to actuate the tool based on a relative distance between the absolute position of the tool and the absolute position of the current revisiting point.


As per Claims 3-9.
Claims 3-9 depend upon claim 1 and are therefore allowable.

As per Claim 12.
Claim 12 a process claim (agricultural method for) includes limitations analogous to claim 1 an apparatus claim.  For the reasons given above with respect to claim 1, claim 12 is also determined to be allowable.

As per Claims 14-16.
Claims 14-16 depend upon claim 12 and are therefore allowable.
Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/KEVIN P MAHNE/Primary Examiner, Art Unit 3668